Citation Nr: 0727213	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-03 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for lower extremity 
peripheral neuropathy, claimed as secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In connection with his appeal the veteran testified at a 
videoconference hearing in July 2006, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2006).  A transcript 
of the hearing is associated with the claims file.

A motion to advance this case on the docket was denied by the 
Board in July 2007.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2006).


REMAND

After his hearing, the veteran submitted additional medical 
evidence consisting of a letter dated August 24, 2006, from 
the veteran's private physician Roslyn H. Harris, M.D.  That 
letter includes an opinion that "it would appear that his 
unexplained weight gain and vision changes were signs of 
prediabetes."  It also states that the veteran was "having 
symptoms of diabetes prior to his diagnosis."  The Board 
notes that a VA examination has not been conducted in this 
case.

An examination or opinion is necessary if the evidence of 
record: contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and establishes that the veteran suffered an 
injury or disease in service; indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

The Board notes that the August 2006 opinion provides 
competent evidence of an earlier onset of diabetes than is 
indicated in the clinical records.  It also relates diabetes 
to unexplained weight gain and vision changes.  However, it 
does not purport to relate the current disability to the 
veteran's military service or to any specific finding in the 
service records.  Thus, while it does not provide sufficient 
evidence to decide the claim, it does establish that the 
current diabetes may be associated with symptomatology 
recorded in service.  Therefore, the Board finds that a VA 
examination with medical opinion is warranted.

As the issue of entitlement to service connection for lower 
extremity peripheral neuropathy depends on a grant of service 
connection for diabetes, it is inextricably intertwined with 
that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other should not be subject to piecemeal decision-
making or appellate litigation].

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his diabetes during the period of this 
claim or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current nature and etiology of his 
diabetes mellitus.  The claims folder must 
be made available to and reviewed by the 
examiner.  Based on the evidence of 
record, the examiner should provide an 
opinion as to the earliest date that a 
diagnosis of diabetes is shown or 
indicated.  The examiner should also 
provide an opinion as to whether there is 
a 50 percent or better probability that 
diabetes is etiologically related to the 
veteran's military service.  If a 
relationship is found, the examiner should 
describe the specific symptomatology noted 
in service that is related to the current 
diagnosis, and should explain the basis 
for any such relationship found.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
either benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


